Title: General Orders, 28 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown April 28th 1777.
Georgia.Hartford.


Every Corps must immediately put their Arms in the best firing Order, and be completely furnished with Ammunition; the commanding

Officers will see this done, as they will answer for the least neglect of this important duty—The Qr Mr Genl to furnish them with Tents, and proper conveniencies for carrying them, that they may be ready to move with the troops, at the shortest notice.
The General laments the necessity he is laid under of repeating his Orders, by which Officers were forbid to ride about the Country, thus absenting themselves from their duty—If any sudden call for offensive or defensive measures should be made, during their absence, they will assuredly be brought to severe account.
The Major Generals will publish these Orders at their respective posts, for which purpose the Adjutant General will furnish them with copies.
The following Sentences of the General Court Martial, held at Boundbrook, whereof Major Robinson was President, are approved by the Commander in Chief.
Serjt William McDonald of the 5th Pennsylva Battalion reduced.
Samuel Philips, Private of the 8th Penn: Battalion reprimanded on the public parade.
Henry Randal, Private of the 8th Penn: Battalion acquitted and discharged from confinement.
Lieut: Simvall of the 8th Penn: Battalion for “Refusing to do duty”—Cashiered.
Ensign McKee of the 8th Penn: Batt: acquitted and discharged from confinement.
Samuel Haws, Private 5th Penn: Battalion to do duty as a Camp Colour-man ’till excused by his Colonel.
Michael McDonald Private 5th Penn: Battalion For “Leaving his post,” to receive 50 lashes.
Serjt Elisha Reynolds of the 5th Penn: Battalion for “Inlisting into two different regiments”—reduced to the ranks.
Serjt William Preston of the Wyoming Rangers, for “Having made known the Watch-Word to a person not entitled to receive it,” to be reprimanded in the presence of all the troops at Boundbrook.
Thomas Pickett, Private of Capt: Ransom’s Company, Wyoming Rangers, for “Desertion”—to receive 50 lashes.
Stephen Harding, Private of Capt: Durkee’s Company, Wyoming Rangers, for “Desertion”—to receive 50 lashes.
William Davidson, Private of Capt: Durkee’s Company, Wyoming Rangers, for “Desertion”—to receive 50 lashes.
Nathaniel Williams, Private of Capt: Durkee’s Company, Wyoming Rangers, for “Desertion”—to receive 50 lashes.
Nathaniel Faye, Private of Capt: Durkee’s Company, Wyoming Rangers, for Desertion—to receive 50 lashes.

Richard Halstead, Private of Capt. Durkee’s Company, Wyoming Rangers—for “Desertion”—to receive 15 lashes.
James Bagley, Private of Capt: Durkee’s Company, Wyoming Rangers, for “Desertion”—to receive 50 lashes.
Hulver Harding, Private of Capt: Durkee’s Company, Wyoming Rangers, for “Desertion”—to receive 50 lashes.
John McIntire, Private in the 5th Penn: Battalion for “Threatning to desert to the Enemy”—to receive 100 lashes.
The Commander in Chief (taking into consideration the late distracted State of the 8th Pennsyl: Battalion, an inquiry into the cause of which he has directed to be made without loss of time) is pleased to suspend the execution of the Sentences of Alexander McKay—David Livinston, John Dilworth, John Edgar, Jacob Knight, John McClaugherry, William Roach, Daniel Clark, John Kirckendal, & Jacob Wilker—Privates of that Battalion, ’till the proceedings of the Court are reported to him.
